Mr. Chief Justice Walker delivered the opinion of the Court: The only question which we propose to consider in this case is whether the sheriff’s deed is sufficient to authorize a recovery. The action was bronght under the act of 1861 (Sess. Law 176) amendatory of the law regulating the action of forcible entry and detainer. We, at the present term, held, in the case of Johnson et al. v. Baker, ante. p. 98, that to recover as a purchaser at sheriff’s sale, the purchaser must show a valid judgment, execution and sheriff’s deed, and failing in either he must be defeated in the action. Was the sheriff’s deed, offered in evidence, valid and binding? It contains no words which import a grant, release or transfer of the land, or the title to the same. .This, to every deed of conveyance, is essential. It is only by apt and proper language that title can be passed or transferred from one person to another. No particular form of words is necessary, but it must appear from the language employed that it was the intention to convey the title, and the language must purport to have that effect. We might conjecture that the sheriff intended to convey, because it was his duty to do so, and he has recited facts showing that plaintiffs were entitled to a conveyance, but that is not sufficient; it must appear from the instrument itself, and the language employed, that he intended to, and did convey and transfer the title. The deed being insufficient the action could not be maintained, and the court did right in rejecting it as evidence. We feel compelled, although reluctantly, to call the attention of counsel to the imperfect and insufficient abstracts presented in this case and that of Johnson et al. v. Baker. They amount to no more, if so much, as an index to the records. We shall not in future feel ourselves bound to hear, or decide causes, on such abstracts, as from them we can derive no possible assistance ; whilst it is not necessary to abstract such portions of the record as involve no question, still the portion on which error is assigned should be fairly and intelligibly presented by the abstract, so that the court may see to what the objection is taken. We presume that in future it will be unnecessary to call the attention of members of the bar to such an omission to comply with the rules of practice. The judgment of the court below must be affirmed. Judgment affirmed.